Citation Nr: 0306501	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  98-07 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for proliferative myositis of the right 
thigh, status post excision of tumor with weakness, atrophy, 
loss of muscle mass and mild ataxia.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for decreased sensation in the right lower 
extremity with some balance problems associated with 
proliferative myositis of the right thigh, status post 
excision of tumor.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1978 to July 1979.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 decision by the 
RO which, in part, denied an increase in the 10 percent 
evaluation then assigned for proliferative myositis of the 
right thigh, status post excision of tumor with spastic 
paresis, loss of muscle and muscle weakness.  The Board 
remanded the appeal of this issue to the RO for additional 
development in February 1999.  

By rating action in December 2002, the RO, in part, assigned 
individual ratings of 10 percent each for the separate 
manifestations of the right thigh disability involving muscle 
and nerve injury.  The RO also granted service connection for 
a separate disability of the right knee secondary to the 
right thigh disability, and assigned a 10 percent evaluation, 
effective from June 5, 1997.  The veteran and his 
representative were notified of this decision and did not 
express dissatisfaction with the rating assigned the right 
knee disability.  Accordingly, this issue is not in appellate 
status and will not be addressed in this decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the veteran's 
claims have been obtained by VA.  

2.  The residuals of proliferative myositis of the right 
thigh include weakness, atrophy, loss of muscle mass, mild 
ataxia, and some muscle discomfort with no limitation of 
motion of the right hip or knee, and is productive of not 
more than moderate disability.  

3.  The neurological impairment of the right thigh disability 
is manifested by some decreased sensation in the right lower 
extremity and mild spastic paraparesis; more than mild 
symptoms of incomplete paralysis of the sciatic nerve is not 
demonstrated.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of the 10 
percent evaluation currently assigned for proliferative 
myositis of the right thigh, status post excision of tumor 
with weakness, atrophy, loss of muscle mass and mild ataxia 
are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 1991 and Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.73, Diagnostic Codes 5399-5314 (2002).  

2.  The criteria for an evaluation in excess of 10 percent 
for decreased sensation in the right lower extremity with 
some balance problems associated with proliferative myositis 
of the right thigh, status post excision of tumor, are not 
met. 38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 1991 and Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.124a, Diagnostic Codes 8599-8520 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Act and implementing 
regulations provides, in part, that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes that 
discussions as contained in the initial January 1998 rating 
decision, and the December 2002 rating action, the May 1998 
statement of the case (SOC), the January 2003 supplemental 
statement of the case (SSOC), and in letters dated in March 
1999 and January 2003 have provided the veteran with 
sufficient information regarding the applicable rules.  The 
letters, the SOC, and the SSOC provided notice to the veteran 
of what was revealed by the evidence of record.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefit sought.  The letters 
also notified the veteran of which evidence was to be 
provided by the veteran and which by the VA.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  



Increased Ratings - In General

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that "where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."  Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
the regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994); 38 C.F.R. § 4.2 (2002).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2002).  

Factual Background

By rating action in May 1996, service connection was 
established for proliferative myositis of the right thigh, 
status post excision of tumor with spastic paresis, under the 
provisions of 38 U.S.C.A. § 1151.  A 10 percent evaluation 
was assigned, effective from July 8, 1991.  

A claim for an increased rating for the veteran's right thigh 
disability was received in November 1997.  

VA outpatient records show that the veteran was seen for 
various maladies on several occasions from September to 
December 1997.  No specific complaints or findings were noted 
regarding the service-connected right leg disability.  

On VA muscle examination in December 1997, the veteran 
reported that he had pain in his right leg after being on his 
feet for all day.  On examination, the right thigh was 1/2 to 3/4 
inch smaller in circumference at various points than on the 
left.  Strength was 2/5 in the right leg and 4/5 in the left 
leg.  There was a well healed, non tender, 17 cm long by 1-
inch deep scar on the right thigh, with definite muscle loss 
in the area.  There was decreased sensation to touch, 
pinprick, and temperature up to the D5-6 level, and in the 
anterior aspect of the right thigh which was unchanged since 
examination in March 1997.  The examiner noted that the 
medical records showed that the veteran was recently seen for 
problems walking which were attributed to back problems 
unrelated to the right leg disability.  The veteran reported 
that his right leg gave out on him about once a week, usually 
after short periods on his feet.  He had a very slight limp 
on the right.  There was no edema or contractures in the 
muscles of the right thigh.  The diagnoses included post 
surgery of the right thigh with loss of muscle mass and 
strength in the thigh and upper leg and chronic pain and 
increased fatigability in the right leg.  

A May 1998 statement from S.K. Choudhary, M.D., was to the 
effect that the veteran suffered from spastic paraparesis of 
the lower extremities.  It was suggested that he be evaluated 
for multiple sclerosis.

At a personal hearing before the undersigned member of the 
Board in Washington, D.C., in September 1998, the veteran 
testified that his right leg tired on prolonged use.  The 
veteran testified that he worked every day and was on his 
feet all day long installing air conditioners.  His right leg 
becomes painful and weak after walking for extended periods 
of time.  When not working or on his feet for any length of 
time, his leg pain was less.  He testified that his right 
knee gives way about twice a month, and he had decreased 
sensation and muscle spasms in the right leg.  The veteran 
testified that he had no other problems with his right lower 
extremity.  

In February 1999, the Board remanded the issue of an 
increased rating for the right thigh disability to the RO for 
additional development, to include consideration of whether 
the veteran was entitled to a separate rating for his right 
knee problems.  The RO subsequently granted service 
connection for loss of muscle mass over the supero-lateral 
aspect of the right knee with discomfort, limitation of 
walking and rare episodes of giving way, and assigned a 10 
percent evaluation, effective from June 5, 1997, the date of 
receipt of the veteran claim for service connection.  
38 C.F.R. § 3.400(2)(i).  

On VA neurological examination in April 1999, the veteran 
reported worsening of right thigh pain over the previous 
three to four months.  He complained of numbness in his right 
leg and give way in the knee joint.  On examination, there 
was atrophy in the right lower extremity with a discrepancy 
of .8 cm to 1.5 cm circumferential difference than in the 
left thigh.  Strength in the right lower extremity was 4/5.  
There was decreased touch, pinprick, and temperature up to 
T5-6 levels, with the most severe deficit involving the whole 
right leg.  Deep tendon reflexes were 3+ in the knees and 2+ 
in the ankles.  His gait was mildly ataxic and he had 
difficulty with tandem walking.  The impression included mild 
weakness in both lower extremities, more so on the right, 
secondary to surgery for proliferative myositis, atrophy in 
the right thigh and whole lower extremity, decreased 
sensation involving the whole right lower extremity which 
caused some problems with balance, mild ataxia, and mild 
spastic paraparesis, and mild sensory deficit.  

On VA orthopedic examination in April 1999, the veteran 
complained of loss of power on extension of the right leg and 
occasional give way in the knee.  He reported that his job 
required him to climb ladders and to crawl into small narrow 
spaces, and that his right leg disability caused him some 
difficulty performing his duties.  He could walk for up to an 
hour before having to rest his right leg due to discomfort.  
He denied any accompanying swelling in his knee and described 
the give-way episodes in his knee as rare.  He denied any 
other problems with the right lower extremity.  He denied any 
specific knee pain problems but rather discomfort over the 
superolateral aspect of the knee just proximal and lateral to 
the patella.  He also noted loss of power in the right thigh 
due to debulking of the vastus lateralis and intermedius.  

On examination, the veteran had full range of motion in his 
hips with external rotation of 30 degrees and internal 
rotation of 20 degrees.  There was mild to moderate hamstring 
tightness with popliteal angles of 25 degrees, bilaterally.  
Logrolling of the hips and extension produced no discomfort.  
There was less than a 1-cm limb length discrepancy, slightly 
longer on the left, which was of no clinical significance.  
Range of motion of the right knee was full from 0 to 150 
degrees.  There was a tendency toward lateral tilt of the 
patella on both sides but no subluxation.  There was no 
significant retropatellar pain or discomfort on ballottement 
of the patella against the underlying femoral condyle.  There 
was no effusion or instability on varus/valgus stress testing 
or anterior or posterior drawer, and no true knee tenderness.  
There was significant tenderness over the superolateral 
aspect of the right knee, just lateral and proximal to the 
patella.  The debulking of the muscles in this region 
produced an attenuated quadriceps mechanism such that the 
condyle was readily palpable.  The right thigh was 41 cm in 
circumference and the left was 43 cm.  There was no loss of 
power on gross testing, but the examiner indicated that a 
more subtle devices, such as Cybex, might detect some 
difference, as there was visible loss of some muscle mass 
over the anterior thigh and quadriceps mechanism.  There was 
no focal paresis.  Examination of the feet and ankles 
revealed no abnormalities.  X-ray studies of the hips and 
knees were negative.  The examiner concluded that the loss of 
muscle mass, visible atrophy, and the attenuation of the 
extensor mechanism overlying the superolateral aspect of the 
right knee caused the veteran's intermittent discomfort, 
limitations in walking, and rare episodes of giving way; 
despite the lack of any effusion or limitation of motion.  
The examiner noted that the veteran's right leg problems were 
unusual in character and could not be readily translated into 
specific degree of limitation of motion.  He opined that the 
veteran's right lower extremity disability cause only mild 
limitations.  

VA medical records associated with the claims file subsequent 
to the April 1999 VA examination show treatment for various 
maladies from 1990 to 2002.  Most of the recent reports show 
treatment for lower back problems.  An MRI of the veteran's 
spine in December 2000 revealed degenerative disc disease at 
L4-5 and L5-S1. A progress note in January 2002 indicated 
that the etiology of the veteran's bilateral peripheral 
neuropathy was unknown.  There were no additional complaints 
or findings specific to the veteran's service-connected right 
lower extremity disability.  

Analysis

As indicated above, by rating action in December 2002, the RO 
assigned separate 10 percent evaluations for the different 
manifestations of the veteran's right thigh disability under 
the rating codes for muscle injuries and for neurological 
disorders.  The RO also assigned a separate 10 percent 
evaluation for the manifestations involving the veteran's 
right knees secondary to the thigh disability.  The veteran 
and his representative were notified of the additional grant 
of service connection for the right knee disability and did 
not express dissatisfaction with the rating assigned.  
Therefore, the manifestations specific to the right knee 
disability will not be addressed in the discussion below.  

Muscle Injury

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c) (2002).  

Under VA regulations, a "moderate" disability of muscles 
results from a type of injury that is through and through or 
a deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  38 C.F.R. § 4.56 (d)(2)(i).  There must be 
service department records or other evidence of in-service 
treatment for the wound, as well as a record of consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, as described above, particularly a 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  38 
C.F.R. § 4.56 (d)(2)(ii).  The objective findings must 
consist of entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue, as well as some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56 (d)(2)(iii).  

VA regulations provide that a "moderately severe" 
disability of muscles shall represent a type of injury 
manifested by a through and through or deep penetrating wound 
by a small high velocity missile or a large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts and intermuscular scarring.  38 C.F.R. § 4.56 
(d)(3)(i).  There must be service department records or other 
evidence showing hospitalization for a long period for 
treatment of the wound, as well as a record of consistent 
complaints of cardinal signs and symptoms of muscle 
disability, as described above, and, if present, evidence of 
inability to keep up with work requirements.  38 C.F.R. 
§ 4.56 (d)(3)(ii).  Finally, there must be entrance and (if 
present) exit scars indicating the track of the missile 
through one or more muscle groups; indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side; tests of 
strength and endurance compared with sound side must 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56 (d)(3)(iii).  

The veteran's muscle damage to the right thigh has been 
evaluated pursuant to 38 C.F.R. § 4.73, under Diagnostic Code 
5314, which provides as follows:  

Group XIV.  Function: Extension of knee (2, 3, 4, 5); 
    simultaneous flexion of hip and flexion of knee (1); 
tension of
    fascia lata and iliotibial (Maissiat's) band, acting with 
XVII
    (1) in postural support of body (6); acting with 
hamstrings in
    synchronizing hip and knee (1, 2).  Anterior thigh group: 
(1)
    Sartorius; (2) rectus femoris; (3) vastus externus; (4) 
vastus
    intermedius; (5) vastus internus; (6) tensor vaginae 
femoris.  

     Severe...................................................        
40
     Moderately Severe..................................        
30
     
Moderate.................................................        
10
     
Slight......................................................         
0

The evidentiary record shows that the veteran underwent 
excision of a tumor mass of the antero-lateral rectus muscle 
of the right lower extremity without complication in June 
1990.  Post surgical recovery was uneventful.  

The current clinical findings on VA examinations during the 
pendency of this appeal show that the veteran does not have 
any limitation of motion in the right knee or right hip.  
There was some diminished strength in the right leg when 
compared to the left, and less than 1/2 inch difference in 
muscle mass in the right thigh than on the left.  On recent 
VA examination in April 1999, the examiner stated that there 
was no loss of power on gross testing and that the veteran 
had relatively mild limitations of aching on prolonged 
ambulation and discomfort over the right thigh muscle area.  

Additionally, the veteran testified at a personal hearing 
that he worked every day installing residential air 
conditioning units, and that he had been employed for about 
11 years.  While he reported that he had pain and weakness in 
his right leg on prolonged standing, he did not report any 
time lost at work because of his right leg disability.  He 
said that his right leg was most bothersome toward the end of 
the day and that he took over the counter medication for 
relief of his pain.  

In order for a higher rating to be warranted, the medical 
evidence would have to show that the muscle injury is 
moderately severe.  As noted, VA regulations provide that a 
"moderately severe" disability of muscles as opposed to a 
"moderate disability" are productive of symptomatology, 
such as, indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side (moderate disability only requires 
some loss); and tests of strength and endurance compared with 
sound side must demonstrate positive evidence of impairment.  
In this case, the findings from the most recent VA 
examination indicated only some loss of muscle mass and no 
loss of power on gross testing.  In addition, there is no 
indication of limitation of motion.  As such, the Board finds 
that the residual symptomatology does not warrant more than a 
10 percent rating for moderate muscle injury pursuant to the 
provisions of 38 C.F.R. §§ 4.56 and 4.73, Diagnostic Code 
5314.  

The Board notes that the factors considered in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), for evaluation of a joint 
injury were adopted from the criteria used to evaluate muscle 
injuries under the rating schedule.  Therefore, a DeLuca 
analysis in this case would result in pyramiding, which is 
prohibited by the provisions of 38 C.F.R. § 4.14 (2002).  
Moreover, as loss of motion was not identified, there is no 
application of DeLuca.  

Incomplete Nerve Paralysis

The nerve disability is currently evaluated under the 
diagnostic criteria set forth at Diagnostic Code 8520 for 
incomplete paralysis of the sciatic nerve.  A 10 percent 
evaluation may be assigned for mild incomplete paralysis.  
Incomplete paralysis with moderate and moderately severe 
symptomatology warrants a 20 percent and a 40 percent 
evaluation, respectively.  Incomplete paralysis with severe 
symptomatology with marked muscular atrophy may warrant a 60 
percent evaluation.  Finally, an 80 percent evaluation may be 
assigned for complete paralysis, where the evidence shows 
that the foot dangles and drops, no active movement possible 
of muscles below the knee, flexion of knee weakened or (very 
rarely) lost.  38 C.F.R. § 4.124a.  

The relevant evidence of record for the claim for an 
increased rating for nerve damage is limited to the VA nerve 
examination in April 1999, which indicated that the veteran 
complained of pain and weakness in the right thigh area and 
persistent numbness throughout the right leg on prolonged 
standing.  However, as noted above, the veteran's muscle 
weakness and pain are separately evaluated under criteria 
relating to muscle disability, and it may not be evaluated as 
a nerve injury simultaneously.  See 38 C.F.R. § 4.14 (2002).  
The examiner noted decreased sensation involving the whole 
right lower extremity, but this is the only manifestation 
described that is exclusively attributable to the partial 
paralysis of the sciatic nerve, as opposed to the muscle 
injury that is separately evaluated.  The clinical findings 
show, at best, incomplete paralysis that is manifested by 
mild symptomatology, the criteria for the currently assigned 
10 percent evaluation.  

Neurological conditions are to be evaluated based upon the 
impairment of motor, sensory, or mental functioning.  38 
C.F.R. § 4.120 (2002).  The veteran's motor function of the 
right leg is evaluated under his muscle disability rating and 
may not be separately evaluated as a nerve disorder.  See 38 
C.F.R. § 4.14.  There is no evidence that the sciatic nerve 
affects mental functioning.  Accordingly, the Board looks to 
the evidence to determine what type of sensory impairment is 
attributable to the injury to the sciatic nerve.  The medical 
evidence is that the impairment clearly attributable to this 
injury is decreased sensation to touch, pinprick, and 
temperature in the right lower extremity.  When the 
impairment is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree. 38 C.F.R. § 4.124a 
(2002).  

As the only manifestation of the veteran's incomplete 
paralysis of the sciatic nerve is decrease sensation in the 
right leg, the involvement is wholly sensory, and the Board 
finds this to be mild, in accordance with the rating 
guidelines.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent.  




ORDER

An increased rating in excess of 10 percent for proliferative 
myositis of the right thigh, status post excision of tumor 
with weakness, atrophy, loss of muscle mass and mild ataxia 
is denied.  

An increased rating in excess of 10 percent for decreased 
sensation in the right lower extremity with some balance 
problems associated with proliferative myositis of the right 
thigh, status post excision of tumor is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

